                                                       HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
     AMAZON.COM, a Delaware corporation; and
9    VERA BRADLEY DESIGNS, INC., an
10   Indiana corporation,                            Case No. 2:18-cv-00353-RAJ
11                Plaintiff,                         ORDER GRANTING
                                                     PLAINTIFFS’ MOTION FOR
12         v.                                        DEFAULT JUDGMENT
13   LINDA KURTH,
14                Defendant.
15
                                    I.   INTRODUCTION
16
           Before the Court is Plaintiffs’ Motion for Default Judgment. Dkt. # 12. Defendant
17
     Linda Kurth was properly served with a Complaint and Summons, but has not filed a
18
     response or otherwise appeared in this action. Dkt. # 9. For the following reasons, the
19
     Motion is GRANTED.
20
                                     II. BACKGROUND
21
           Plaintiffs Amazon.com (“Amazon”) and Vera Bradley Designs, Inc. (“Vera
22
     Bradley”) allege Defendant Kurth owns and operates an Amazon Seller Account where she
23
     sells counterfeit Vera Bradley products. Dkt. # 1 at 9. On or around June 29, 2017, Vera
24
     Bradley received letters from U.S. Customs and Border Protection (CBP) concerning a
25
     seizure of four imported shipments. Dkt. # 13 at 4-7. The shipments allegedly contained
26
     products with counterfeit Vera Bradley trademarks and identified Defendant as the
27
28   ORDER – 1
1    importer on record. Id. Soon thereafter, Vera Bradley informed Amazon that Kurth was
2    advertising and selling purportedly genuine Vera Bradley products on Amazon’s online
3    platform. Dkt. # 14. On or around August 4, 2017, Amazon ordered a “Vera Bradley
4    Midnight with Mickey Campus Backpack” through Kurth’s Amazon Seller Account and,
5    upon inspection, confirmed the purchased bag was a counterfeit. Dkt. # 13, ¶ 5; Dkt. # 14,
6    ¶ 5 . In April 2018, Vera Bradley ordered a “Vera Bradley Campus Backpack” from eBay
7    seller Linda Kurth that was also a counterfeit. Dkt. # 13, ¶ 6. Amazon’s records reflect
8    that Kurth sold $613,818.77 dollars of Vera Bradley products before Amazon blocked her
9    account from further sales. Dkt. # 14, ¶ 6.
10          On March 8, 2018, Plaintiffs filed a Complaint against Defendant for advertising,
11   marketing, selling, and distributing counterfeit Vera Bradley products and for breach of
12   contract. Dkt. # 1. On March 16, 2018, Kurth was served. Dkt. # 9. On or around April
13   3, 2018, Kurth responded to Plaintiffs’ counsel by letter and admitted to purchasing the
14   majority of the accused products from other sellers on eBay. Dkt. # 16. She claimed that
15   she did know the products were counterfeits. Id. at 10. Since April 2018, Kurth has not
16   communicated with Plaintiffs’ counsel or appeared in this litigation. Dkt. # 12 at 3. On
17   July 17, 2018, Plaintiffs moved for default against Kurth. Dkt. # 11. On September 12,
18   2018, Plaintiffs moved to enter default judgment against Kurth on all claims, seeking actual
19   and statutory damages, a permanent injunction and attorney’s fees. Dkt. # 12.
20                                 III. LEGAL STANDARD
21          At the default judgment stage, the court presumes all well-pleaded factual
22   allegations are true, except those related to damages. TeleVideo Sys., Inc. v. Heidenthal,
23   826 F.2d 915, 917–18 (9th Cir.1987); see also Fair House. of Marin v. Combs, 285 F.3d
24   899, 906 (9th Cir. 2002). Although the entry of default judgment under Rule 55(b) is “an
25   extreme measure,” disfavored cases should be decided upon their merits whenever
26   reasonably possible. Cmty. Dental Servs. v. Tani, 282 F.3d 1164, 1170 (9th Cir. 2002);
27   also see Westchester Fire Ins. Co. v. Mendez, 585 F.3d 1183, 1189 (9th Cir. 2009).
28   ORDER – 2
1           In addition, Federal Rule of Civil Procedure 55(b)(1) permits the court to enter
2    default judgment when the plaintiff’s claim “is for a sum certain or a sum that can be made
3    certain by computation.” Fed. R. Civ. P. 55(b)(1). In moving the court for default
4    judgment, a plaintiff must submit evidence supporting the claims for a particular sum of
5    damages. Fed. R. Civ. P. 55(b)(2)(B). If the plaintiff cannot prove that the sum it seeks is
6    “a liquidated sum or capable of mathematical calculation,” the court must hold a hearing
7    or otherwise ensure that the damage award is appropriate, reasonable and demonstrated by
8    evidence. Davis v. Fendler, 650 F.2d 1154, 1161 (9th Cir. 1981); see also Getty Images
9    (US), Inc. v. Virtual Clinics, 2014 WL 358412 (W.D. Wash. 2014). In determining
10   damages, a court can rely on the declarations submitted by the plaintiff. Dr. JKL Ltd. v.
11   HPC IT Educ. Ctr., 749 F. Supp. 2d 1046 (N.D. Cal. 2010). Where there is evidence
12   establishing a defendant’s liability, the court has discretion, not an obligation, to enter a
13   default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980); see also Alan
14   Neuman Productions, Inc. v. Albright, 862 F.2d 1388, 1392 (9th Cir. 1988). Since deciding
15   for or against default judgment is within the court’s discretion, a defendant’s default does
16   not de facto entitle a plaintiff to a court-ordered judgment. Curtis v. Illumination Arts, Inc.,
17   33 F. Supp. 3d 1200, 1210–11 (W.D. Wash. 2014).
18                                       IV. DISCUSSION
19          In exercising its discretion, the Court considers the “Eitel” factors: (1) the
20   substantive merits of plaintiff’s claims, (2) the sufficiency of the claims raised in the
21   complaint, (3) the possibility of prejudice to the plaintiff if relief is denied, (4) the sum of
22   money at stake, (5) the possibility of a dispute concerning material facts, (6) whether the
23   default was due to excusable neglect, and (7) the strong policy favoring decisions on the
24   merits when reasonably possible. Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).
25          As discussed below, the Court has considered each of the Eitel factors and finds
26   they weigh in favor of granting default judgment.
27
28   ORDER – 3
1           A.     Application of Eitel Factors
2                  i.     Merits of the Claims, Sufficiency of the Complaint, and
3                         Prejudice to Plaintiffs
4       The substantive merits of the claims and the sufficiency of the Complaint are often
5    analyzed together. Curtis, 33 F. Supp. 3d. at 1211. Additionally, while prejudice to the
6    plaintiff is a factor to be analyzed independently under Eitel, it is discussed in this section
7    because Plaintiffs’ recourse flows from their ability to demonstrate merit to their claims.
8    Dr. JKL Ltd. v. HPC IT Educ. Ctr., 749 F. Supp. 2d at 1048. As discussed below, the Court
9    finds that Plaintiffs have invoked a cognizable legal theories and alleged sufficient facts
10   for the Court to conclude they have stated claims upon which relief may be granted.
11                        1. Trademark Infringement
12          Vera Bradley bases its trademark infringement claim on 15 U.S.C. § 1114 and 15
13   U.S.C. § 1127. To prevail, Vera Bradley must show that Kurth used (1) a reproduction,
14   counterfeit, copy or colorable imitation of plaintiff’s registered trademark, (2) without its
15   consent, (3) in commerce, (4) in connection with the sale, offering for sale, distribution or
16   advertising of any goods, (5) where such use is likely to cause confusion, or to cause a
17   mistake or to deceive. 15 U.S.C. § 1114(1)(a); Southern California Darts Ass’n v. Zaffina,
18   762 F.3d 921, 929 (9th Cir. 2014). The test of likelihood of confusion is “whether a
19   reasonably prudent consumer in the marketplace is likely to be confused as to the origin of
20   the goods or service bearing one of the marks.” Dreamwerks Prod. Grp., Inc. v. SKG
21   Studio, dba Dreamworks SKG, 142 F.3d 1127, 1129 (9th Cir. 1998); Jada Toys, Inc. v.
22   Mattel, Inc., 518 F.3d 628, 632 (9th Cir. 2008). Here, Vera Bradley alleges it owns the
23   registered trademarks in this complaint. See Dkt. # 1-1 at 2-6 (copies of Vera Bradley
24   trademark registrations). Vera Bradley has also set forth facts demonstrating that Kurth
25   has and continues to advertise, market, sell, offer to sell and distribute counterfeit bags as
26   genuine Vera Bradley products. Dkt. # 1 at 11. Therefore, Vera Bradley has stated a claim
27   for trademark infringement.
28   ORDER – 4
1                         2. False Designation of Origin
2           Vera Bradley’s false designation of origin claim requires it show (1) the terms or
3    logos in question are valid and protectable trademarks, (2) the plaintiff own these marks as
4    trademarks, (3) the plaintiff used these marks in commerce, and (4) the defendant used
5    false or misleading descriptions of fact or “terms or designs similar to plaintiff’s marks
6    without the consent of the plaintiff in a manner that is likely to cause confusion among
7    ordinary purchasers as to the source of the goods.” 15 U.S.C. § 1125(a); Dr. JKL Ltd. v.
8    HPC IT Educ. Ctr., 749 F. Supp. 2d 1041. As with the trademark infringement claim, Vera
9    Bradley alleges that it owned and used the trademarks in question for its commercial
10   products, that those trademarks are valid and registered, and that Kurth advertised
11   counterfeit products as genuine Vera Bradley merchandise. Dkt. # 1, ¶ 35; Dkt. # 1-1 at 2-
12   6. Therefore, Vera Bradley has sufficiently pled a false designation of origin claim.
13                        3. Copyright Infringement
14          To prove its claim for copyright infringement, Vera Bradley must show (1)
15   ownership of the allegedly infringed work and (2) copying of the protected elements of the
16   work by the Defendant. 17 U.S.C. § 501. However, it need not prove that Defendant
17   copied a copyrighted work in its entirety, as substantial similarity suffices. Shaw v.
18   Lindheim, 919 F.2d 1353, 1356 (9th Cir. 1990) (finding that copying may be established
19   by showing the infringer had access to the protected work and that the two works are
20   substantially similar). Here, Vera Bradley alleges to be the sole owner of the copyrights at
21   issue and that Defendant infringed on its rights by reproducing, distributing copies of,
22   publicly displaying, and creating derivative works of its designs and artistic creations
23   without authorization. Dkt. #1 at 12; Dkt. # 1-1 at 7-16 (copies of Vera Bradley copyright
24   registrations). The Court finds Vera Bradley has adequately pled that the Defendant
25   infringed upon its copyrights.
26   //
27   //
28   ORDER – 5
1                         4. Breach of Contract
2           Finally, Amazon brings a claim for breach of contract. Amazon must show: (1) the
3    existence of a contractual duty, (2) breach, (3) causation, and (4) damages. Larson v. Union
4    Investment & Loan Co., 168 Wash. 5, 10 P.2d 557 (1932); Alpine Industries, Inc. v. Gohl,
5    30 Wash.App. 750, 637 P.2d 998 (1981). Here, Amazon alleges Defendant signed an
6    Amazon Business Solutions Agreement (BSA) which required her to not sell counterfeit
7    products on the Amazon marketplace. Dkt. # 1 at 15. Amazon claims Defendant breached
8    the agreement by selling counterfeit Vera Bradley products and that her breach damaged
9    the integrity of Amazon’s marketplace and tarnished its brand. Id. at 1. Based on the facts
10   alleged, Amazon has established its claim.
11          Turning to the issue of prejudice to Plaintiffs, the Court finds this too weighs in
12   favor of default judgment. Although Defendant was properly served with Plaintiffs’
13   Complaint, she failed to plead or otherwise defend. As a result, Plaintiffs’ claims cannot
14   move forward on the merits and their ability to obtain effective relief will be negatively
15   impacted. Elektra Entm’t Grp. Inc. v. Crawford, 226 F.R.D. 388, 391 (C.D. Cal. 2005).
16   In sum, having demonstrated the merits of their claims, the sufficiency of the Complaint,
17   and the fact that they will suffer prejudice in the absence of a default judgment, Plaintiffs
18   have established that these factors all favor the granting of a default judgment.
19                 ii.    Sum of Money at Stake
20          This Eitel factor examines the “amount of money at stake in relation to the
21   seriousness” of a defendant’s conduct.       Eitel, 782 F.2d at 1471; Craigslist, Inc. v.
22   Naturemarket, Inc., 694 F.Supp.2d 1039, 1060 (N.D. Cal. 2010). Generally, courts in the
23   Ninth Circuit discourage default judgments “when the money at stake in the litigation is
24   substantial or unreasonable, unless “the sum of money at stake is tailored to the specific
25   misconduct of the Defendant.” Ferriss v. All. Publ’g, Inc., No. 15-CV-05675-EMC, 2016
26   WL 7116110, at *8 (N.D. Cal. Dec. 6, 2016) (denying default judgment where the
27   plaintiff’s requested damages were between $1,214,275 and $2,098,275).
28   ORDER – 6
1           Plaintiffs allege that their request of $750,485 in statutory damages “is in the same
2    general range of Kurth’s total sales of Vera Bradley products through Amazon, which
3    exceeded $613,000.” Dkt. # 12 at 6. However, Plaintiffs admit their inability to show that
4    all of Kurth’s sales consisted of counterfeit products. Dkt. # 12 at 8. While the Court
5    recognizes that Kurth’s failure to appear has made it impossible to know with any precision
6    what Vera Bradley’s sales would have been absent the infringement, Plaintiffs do not
7    provide the type of financial statements listing detailed information on sales, expenses, and
8    profits that would allow the Court to conclude that their damages estimate is reasonable.
9    Wecosign, Inc. v. IFG Holdings, Inc., 845 F. Supp. 2d 1072, 1085 (C.D. Cal. 2012) (finding
10   that plaintiff established $25,000 as an appropriate measure of lost profits); Microsoft
11   Corp. v. Lopez, No. C08–1743JCC, 2009 WL 959219, at *3 (W.D. Wash. 2009) (finding
12   a statutory damages award of $30,000.00 against defendant reasonable for willfully
13   distributing counterfeit copies of Windows XP). Therefore, the Court finds this factor
14   weighs against granting default judgment.
15                 iii.   Possibility of Dispute as to Material Facts and Excusable Neglect
16          When default has been entered, the court must take the plaintiff’s factual allegations
17   as true except those concerning damages. Curtis v. Illumination Arts, Inc., 33 F. Supp. 3d
18   1212; Microsoft Corp., 2009 WL 959219 at *3 . This Eitel factor considers the possibility
19   any material facts in dispute. Elec. Frontier Found. v. Glob. Equity Mgmt. (SA) Pty Ltd.,
20   290 F. Supp. 3d 923, 947 (N.D. Cal. 2017). In assessing this factor, courts examine whether
21   a defendant would be able to dispute material facts if it had appeared in the lawsuit. Elec.
22   Frontier Found. v. Glob. Equity Mgmt. (SA) Pty Ltd., 290 F. Supp. 3d 923, 947 (N.D. Cal.
23   2017). Here, Kurth wrote a letter to Plaintiffs’ counsel disputing certain allegations in the
24   Complaint, including her knowledge that the products were counterfeit. Dkt. # 12; Dkt. #
25   16 at 6. Because these allegations are material to the question of damages, the Court finds
26   this weighs against granting default judgment. However, because Defendant was served
27   with the complaint and summons and failed to appear, the Court finds the “excusable
28   ORDER – 7
1    neglect” factor cuts in favor of granting default. Microsoft Corp., 2009 WL 959219 at *3
2    (finding no evidence of excusable neglect where the plaintiff made numerous attempts to
3    notify the defendant of potential liability and substantial time had elapsed since the
4    complaint was filed).
5                 iv.    Strong Policy Favors Decisions on the Merits
6          This Eitel factor requires the Court to weigh whether default judgment is appropriate
7    in light of the policy favoring decisions on the merits. Eitel, 782 F.2d at 1472; Getty
8    Images (US), Inc. v. Virtual Clinics, No. C13-0626JLR, 2014 WL 358412, at *5. Where,
9    as here, a party fails to defend on the merits of a claim, entry of default judgment is
10   generally an appropriate remedy. Elektra Entm’t Grp. Inc., 226 F.R.D. at 392. However,
11   this Eitel factor alone is not dispositive. Microsoft Corp., 2009 WL 959219, at *3; also
12   see Getty Images (US), Inc. v. Virtual Clinics, 2014 WL 358412, at *5 (W.D. Wash. 2014)
13   (“[T]his factor almost always weighs against default judgment even when a decision on the
14   merits is unlikely, but the factor alone does not prevent the court from granting default
15   judgment”). Because Defendant has failed to appear or respond in this action, a decision
16   on the matters appears unlikely. Therefore, this weighs in favor of granting default
17   judgment.
18                v.     Summary of Eitel factors
19         In reviewing Plaintiffs’ motion in light of the Eitel factors, the Court finds granting
20   default judgment is appropriate. Accordingly, the Court turns to Plaintiff’s requested
21   damages and injunctive relief.
22         B.     Remedies
23                i.     Monetary Damages
24         Vera Bradley is entitled to separate statutory damages for Defendant’s copyright
25   and trademark violations. See Nintendo of Am., Inc. v. Dragon Pac. Int’l, 40 F.3d 1007,
26   1011 (9th Cir. 1994). Under the Copyright Act, a copyright infringer is liable for either
27   statutory damages or “actual damages and any additional profits of the infringer.” 17
28   ORDER – 8
1    U.S.C. § 504(a). As district courts have noted, where proving actual damages in a default
2    judgment is difficult due to the defendant’s absence, statutory damages are appropriate.
3    See, e.g., Live Face on Web, LLC v. AZ Metroway, Inc., 2016 WL 4402796, at *7 (C.D.
4    Cal. Aug. 15, 2016). Under the Copyright Act, the Court may award statutory damages
5    between $750 and $30,000 for non-willful infringement of each copyrighted work. 17
6    U.S.C. § 504(c)(1). Enhanced damages of up to $150,000 per copyright infringed may be
7    granted on a finding of willful infringement. 17 U.S.C. 504(c)(2). “The court has wide
8    discretion in determining the amount of statutory damages to be awarded, constrained only
9    by the specified maxima [of $30,000] and minima [of $750].” Harris v. Emus Records
10   Corp., 734 F.2d 1329, 1335 (9th Cir. 1984).
11          Under the Lanham Act, the Court may award statutory damages between $1,000
12   and $200,000 for non-willful infringement of each trademark used to pass off counterfeits.
13   15 U.S.C. § 1117(c)(1). The number of awards depends on the number of works infringed,
14   not the number of alleged infringements. See Friedman v. Live Nation Merch., Inc., 833
15   F.3d 1180, 1189-90 (9th Cir. 2016). If the Court finds that the use of the counterfeit mark
16   was willful, it may award up to $2,000,000 per counterfeit mark per type of goods or
17   services sold, offered for sale, or distributed. Id. § 1117(c)(2). A court has wide discretion
18   in determining the amount of statutory damages to award. See Columbia Pictures Indus.
19   Inc. v. Krypton Broad. of Birmingham, 259 F.3d 1186, 1194 (9th Cir. 2001).
20          As noted above, Vera Bradley seeks $750,000 in statutory damages for violations
21   of its five copyrights and three trademarks. Vera Bradley explains that the $750,000
22   amount is in the same general range of Kurth’s total sales of “Vera Bradley” products
23   through Amazon, which exceeded $613,000. Dkt. # 12 at 7. In further support, Vera
24   Bradley claims that the evidence strongly suggests Defendant’s conduct is willful. Dkt. #
25   12 at 7. The Court finds that there is evidence of at least two instances of willful
26   infringement. See Dkt. # 13, ¶ 5; Dkt. # 14, ¶ 5. However, the Court cannot ignore the fact
27   that the evidence fails to show that all of Kurth’s sales consisted of counterfeit products.
28   ORDER – 9
1    Id. While it is also true that Vera Bradley could not conduct discovery to determine its
2    damages, the evidence before the Court detailing two instances of counterfeit sales over a
3    eight month period does not support levying statutory damages typically awarded where
4    defendants operate a business with the sole purpose of selling counterfeit goods. Chanel,
5    Inc. v. Lin, No. C–09–04996 JCS, 2010 WL 2557503, at *13 (N.D. Cal. May 7, 2010)
6    ($456,000 statutory damage award against online business selling counterfeit goods that
7    infringed nineteen marks).
8           Accordingly, the Court awards $4,000 under the Lanham Act for each instance of
9    willful infringement per registered trademark, totaling $24,000. See Chanel, Inc. v.
10   Huangteng Weng, 2011 WL 13244271 (N.D. Cal. Apr. 18, 2011) (awarding $4,000 for per
11   good sold per trademark for willful counterfeiting of handbags and wallets); Coach, Inc. v.
12   Diana Fashion, 2011 WL 6182332 (N.D. Cal. Dec 13, 2011) (awarding $50,000 in
13   statutory damages where there were at least four trademarks infringed on the counterfeit
14   handbag and evidence that there were roughly 15-20 handbags on sale at the defendants’
15   store). Additionally, after considering “the nature of the copyright, the circumstances of
16   the infringement and the ... express qualification that in every case the assessment must be
17   within the prescribed maximum or minimum,” the Court similarly finds $4,000 per
18   copyrighted work infringed, totaling $20,000, reasonable and sufficient to sanction
19   Defendant and deter future infringement. See Microsoft Corp. v. Coppola, 2007 WL
20   1520964, at *4 (N.D. Cal. May 24, 2007) (awarding $1,500 per copyright infringed where
21   defendant had willfully sold three copies of counterfeited products to plaintiff’s
22   investigators). In sum, the Court awards $44,000 in statutory damages.
23                 ii.    Injunctive relief
24          Plaintiffs also seeks to permanently enjoin Kurth from engaging in any further
25   infringement of Vera Bradley’s intellectual property and from any further sales of goods
26   through Amazon’s marketplace. Dkt. #12 at 7. Because the injunction is sought under the
27   Lanham Act, the Court only analyzes the request as pertaining to Vera Bradley. See Dkt.
28   ORDER – 10
1    # 1 (noting trademark claim brought only by Vera Bradley). For the Court to grant a
2    permanent injunction, a plaintiff must demonstrate that: (1) it has suffered irreparable
3    injury; (2) the remedies available at law are inadequate; (3) a remedy in equity is warranted,
4    considering the hardships imposed on the parties; and (4) a permanent injunction would
5    not be contrary to the public interest. See Reno Air Racing Assn v. McCord, 452 F.3d 1126,
6    1137 n.11 (9th Cir. 2006). Generally, an injunction must be narrowly tailored to remedy
7    only the specific harms shown by a plaintiff, rather than to enjoin all possible breaches of
8    the law. See Price v. City of Stockton, 390 F.3d 1105, 1117 (9th Cir. 2004).
9           Based on the allegations in the Complaint, Vera Bradley has demonstrated that is
10   entitled to permanent injunctive relief against Defendant. A plaintiff’s loss of control over
11   its business reputation due to a defendant’s unauthorized use of its protected copyrights
12   and trademarks during the pendency of an infringement action constitutes irreparable harm.
13   Stuhlbarg Intern. Sales Co., Inc. v. John D. Brush and Co., Inc., 240 F.3d 832, 840 (9th
14   Cir. 2001). Because Vera Bradley has shown that Kurth’s conduct continued during this
15   lawsuit, statutory damages will not fully remedy Vera Bradley’s injury and does not
16   address Kurth’s ability to further violate Very Bradley’s intellectual property. See eBay
17   Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006). Furthermore, there is greater public
18   interest in protecting the rights of copyright and trademark owners than in allowing an
19   infringer to continue using the trademarked and copyrighted materials. Perfect 10 v.
20   Amazon.com, Inc., 487 F.3d 701 (9th Cir. 2001).
21          Nevertheless, the Court finds that the scope of the proposed injunction to be
22   overbroad. In Paragraph (a) of the proposed injunction seeks to enjoin Defendant from
23   “opening any Amazon Seller Accounts or otherwise selling products on any of Amazon’s
24   websites.” Dkt. # 12-1 at 2. This request is far too overbroad given the evidence before
25   the Court and does more than remedy the specific harm at issue. Price, 390 F.3d at 1117.
26   Accordingly, the Court strikes paragraph (a) of the proposed injunction, but otherwise
27   grants the requested relief.
28   ORDER – 11
1                  iii.   Attorney’s fees
2           Plaintiffs seek to recover attorney’s fees and costs as the prevailing party under the
3    Copyright Act. See 17 USC § 505. An award of attorney fees to a prevailing plaintiff
4    “serve[s] the purpose of encouraging private enforcement and deterring infringements.”
5    Frank Music Corp. v. Metro–Goldwyn–Mayer Inc., 886 F.2d 1545, 1556 (9th Cir. 1989).
6    In determining whether to award attorney fees, the district court should consider the degree
7    of success obtained by the moving party, the frivolousness of any claims, the motivation
8    for the claims, the objective reasonableness of the factual and legal arguments advanced in
9    support of them and the need for compensation and deterrence. See Fantasy, Inc. v.
10   Fogerty, 94 F.3d 553, 558 (9th Cir. 1996); Maljack Productions, Inc. v. GoodTimes Home
11   Video, 81 F.3d 881, 889 (9th Cir. 1996). Exceptional circumstances are not a prerequisite
12   for an award of attorney’s fees and costs and district courts may freely award fees that
13   promote the Copyright Act’s objectives. See Historical Research v. Cabral, 80 F.3d 377,
14   378 (9th Cir. 1996); Entm’t Research Group, Inc. v. Genesis Creative Group, Inc., 122
15   F.3d 1211 (9th Cir. 1997).
16          To determine attorney’s fees, the Court uses the “lodestar” method which involves
17   multiplying the number of hours reasonably expended on the claim or motion by a
18   reasonable hourly rate. See, e.g., Jordan v. Multnomah Cnty., 815 F.2d 1258, 1262 (9th
19   Cir. 1987). In calculating the lodestar, the Court should consider any of the relevant factors
20   listed in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975). See Jordan,
21   815 F.2d at 1264 n. 11 (noting that the Ninth Circuit no longer requires that the district
22   court address every factor listed in Kerr). Here, Plaintiffs’ counsel spent 37.3 hours on this
23   litigation and note that the rates charges by their firm Davis Wright Tremaine to be within
24   the range commensurate with the rates in the Western District of Washington. Dkt. # 16
25   (hourly rates of approximately $550 and $330 for attorneys with thirty and six-years
26   experience, respectively). Given the Court’s familiarity with rates in the Seattle market,
27   and the lack of contrary evidence, the Court finds the rates charged and the hours expended
28   ORDER – 12
1    to be reasonable. See Gates v. Deukmejian, 987 F.2d 1392, 1397–98 (9th Cir. 1992).
2             Plaintiffs also seek to recover costs in the amount of $485.00. This includes the
3    Court’s $400 filing fee and an $85 fee incurred for serving Kurth with the summons and
4    complaint. The Court finds these costs reasonable.
5             In sum, the Court awards Plaintiffs $15,135.70 in attorney’s fees and $485.00 in
6    costs.
7                                        V. CONCLUSION
8             For all of the above-stated reasons, Plaintiffs’ motion for entry of default judgment
9    is GRANTED. Dkt. # 12. Vera Bradley’s motion for a permanent injunction is also
10   GRANTED as stated in the Order. Vera Bradley has the responsibility to serve the
11   injunction order in such a manner as to make it operative in contempt proceedings.
12   Furthermore, Plaintiff is awarded $15,135.70 in damages and $485 in costs and attorney’s
13   fees.
14
              DATED this 30th day of July, 2019.
15
16
17
                                                        A
                                                        The Honorable Richard A. Jones
                                                        United States District Judge
18
19
20
21
22
23
24
25
26
27
28   ORDER – 13
